Citation Nr: 0717406	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  99-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic gastritis, 
claimed as an ulcer.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include intermittent explosive 
disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to August 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO denied service connection for 
flat feet, chronic gastritis, and intermittent explosive 
disorder.  

The appeal was previously before the Board in September 2004.  
The Board remanded the claims currently before the Board.  
The appeal has been returned to the Board and is ready for 
disposition.  The claims have been recharacterized as they 
appear on the cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
a current diagnosis of chronic gastritis or an ulcer.

3.  An acquired psychiatric disorder, to include intermittent 
explosive disorder, is not related to the veteran's period of 
active duty service.

4.  The veteran has not set forth in-service stressors which 
resulted in his claimed PTSD and thus, they remained 
unverified.  




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chronic gastritis, claimed as an ulcer, are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include intermittent 
explosive disorder and PTSD, are not met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran's claim was filed in January 1998, 
prior to the promulgation of the VCAA.  In November 2002, 
December 2003, March 2005, and June 2005, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  Additional 
letters requesting information were provided in November 
2005, March 2006, and June 2006.  Letters consistent with the 
notice provisions of Dingess were sent in March 2006 and 
October 2006.

The claims were previously before the Board in September 
2004.  Additional development was ordered to satisfy the 
duties to notify and assist under the VCAA.  Pursuant to 
Board remand, the veteran was requested to provide the names 
and addresses of all medical care providers who treated him 
for a psychiatric disorder prior to and following service, 
and a gastrointestinal disorder.  The veteran was also asked 
to complete a release form to secure records from the Harlem 
Hospital Center.  

In this regard, in November 2005, the RO sent the veteran a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, in order to obtain records from the Harlem 
Hospital Center.  The veteran did not respond.  In March 2006 
and June 2006, the veteran was requested to complete and 
return VA Form 21-0781 regarding his claimed in-service 
stressors.  The veteran did not respond.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of detailed stressor 
information and consent forms, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, a remand is not necessary.
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical and personnel 
records; statements of the veteran; VA outpatient treatment 
records; reports of VA examination; and radiographic reports.  
In his September 1999 VA Form 9, the veteran declined the 
opportunity to present personal testimony in support of his 
appeal. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an ulcer or psychosis 
becomes manifest to a degree of at least 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Psychiatric Disorder

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  
Specifically, he has informed VA medical personnel that the 
military put him in situations due to his size and requested 
he act aggressively towards others.  He further informed them 
he was trained to use physical methods to control the 
behavior of other soldiers during service, all of which 
resulted in his intermittent explosive disorder.  

At the outset, the Board notes there has been some conflict 
in the record as to whether the veteran had a psychiatric 
disorder prior to his period of active duty service.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

In the instant case, the veteran's service medical records, 
to include the June 1980 enlistment examination, are devoid 
of complaints, treatments, or diagnoses of a psychiatric 
disorder.  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The veteran denies that he had a psychiatric disorder prior 
to service; what he has claimed is that he was hyperactive, 
went to family counseling, and was at times reprimanded for 
behavioral problems as a child.  It would also appear the 
veteran was in the Special Education program as a child.  
While the April 1998 VA examination report indicates the 
veteran was diagnosed with an emotional and neurological 
disorder as a child, there are no medical records that 
confirm a diagnosis.  Thus, for the purposes of this 
decision, the Board will assume that a psychiatric disorder 
did not pre-exist service and will proceed with adjudication 
of the claim on a direct causation basis.  38 C.F.R. § 3.102.   

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical and personnel records; VA outpatient 
treatment records; reports of VA examination; and 
radiographic reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After careful consideration, the Board finds that service 
connection for an acquired psychiatric disorder, to include 
intermittent explosive disorder and PTSD, is not warranted.  
In this regard, as noted above, the veteran's service medical 
records are devoid of complaints, treatments, or diagnoses of 
a psychiatric disorder.  Service personnel records show he 
was subjected to Article 15 actions in service for 
misconduct, to include disrespectful language and carrying a 
lock blade knife.  No psychiatric disorders were noted.

His DD-214 reveals he was discharged under honorable 
conditions; however, the narrative reason for separation 
indicates he was found unsuitable due to apathy, defective 
attitude or inability to expand effort constructively.  The 
July 1982 separation examination and separate mental status 
evaluation were also negative for a psychiatric disorder.

VA outpatient treatment records and the April 1998 VA 
examination contain diagnoses of intermittent explosive 
disorder, antisocial personality disorder, and rule out 
bipolar disorder.  The April 1998 VA examination, while 
indicating the veteran's violent behavior appeared to pre-
date his military service, stated it was the veteran who 
reported that the military exacerbated his problems with 
aggression, by encouraging and ordering him to act in an 
aggressive manner toward other soldiers as part of their 
training.  However, there has been no confirmation in the 
record that the veteran was trained as a "physical 
enforcer" as relayed to the examiner.  In fact, the service 
personnel records are to the contrary and indicate he was 
reprimanded for disrespectful language, failure to follow a 
lawful order, and carrying a lock blade knife.  The Board is 
not required to accept medical opinions that are based upon 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); see also Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).   

The Board also notes the March 2006 VA examination diagnosed 
the veteran with PTSD based upon military and civilian 
traumas.  The examiner went so far as to opine that PTSD was 
most likely caused by or the result of his military 
experience.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In the instant case, the veteran does not contend, nor do his 
service personnel records support a finding, that he engaged 
in combat.  As noted at the outset of the decision, the 
veteran has failed to submit detailed information regarding 
alleged in-service stressors in order to attempt 
verification.  Thus, the veteran's stressors remain 
unverified.

While the March 2006 VA examiner diagnosed PTSD, that 
diagnosis is not based upon a verified stressor, and is 
therefore entitled to no probative weight.  Miller, 11 Vet. 
App. at 348; see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In summary, in the absence of evidence of a psychiatric 
disorder in service or a verified stressor, the preponderance 
of the evidence is against a finding that the veteran has a 
psychiatric disorder which was incurred in or aggravated by 
service.  Thus, the preponderance of the evidence is against 
his claim for service connection, and the claim must be 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Gastrointestinal Disorder

The veteran contends that he is also entitled to service 
connection for chronic gastritis.  Specially, he asserts that 
he had an ulcerated stomach in service.  The Board has 
thoroughly reviewed all the evidence of record previously 
delineated above and after careful consideration, finds that 
service connection for chronic gastritis is not warranted.

In this regard, the veteran's service medical records do 
indicate the veteran had stomach complaints in service.  He 
complained of abdominal pain, epigastric burning, and 
diarrhea.  He was variously diagnosed with a duodenal ulcer 
and functional bowel syndrome.  A September 1981 
gastrointestinal series (GI) showed the esophagus was normal.  
There was no hiatal hernia or reflux.  There was however a 
tiny barium collection in the distal half of the duodenal 
bulb with mucosal scarring, considered to represent 
superficial ulceration.  

The mere fact that the veteran complained of stomach pain and 
was diagnosed with a duodenal ulcer and functional bowel 
syndrome in service is not enough to establish service 
connection; there must be evidence of a resulting chronic 
disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  An ulcer and gastritis were not diagnosed upon 
separation.

Further, there has been no showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  There was no evidence of 
an ulcer within the year following the veteran's separation 
from active duty service.  38 C.F.R. §§ 3.307, 3.309.  The 
first complaints with respect to the veteran's stomach are 
dated in 1998, some 16 years after the veteran's separation 
from service.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that chronic gastritis is the result of 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact). 

Despite a diagnosis of chronic gastritis upon VA examination 
in April 1998, the corresponding upper GI showed the 
esophagus was normal.  There was no hiatus hernia or reflux.  
The duodenal bulb was irritable and there was an initial 
delay in gastric emptying; however, ultimately the duodenal 
bulb filled completely and there appeared to be no deformity.  
The radiologist indicated the changes in the stomach may 
accompany gastritis, but a discrete ulcer crater was not 
identified.  (Emphasis added).

Thereafter, VA outpatient treatment records dated in 1998 
note the veteran complained of vague abdominal pains and 
dyspepsia in May 1998 and October 1998.  Gastritis was 
considered questionable.  VA outpatient treatment records 
dated between 1999 and 2006 were devoid of gastrointestinal 
complaints or treatment.

A January 2004 upper GI study was normal.  Upon VA 
examination in December 2003, the veteran was diagnosed with 
a past medical history of duodenal ulcer in 1981.  During the 
December 2006 VA digestive examination, the veteran denied 
complaints of heartburn or abdominal pain.  The examiner 
found no evidence of gastrointestinal symptoms.  
Subsequently, no diagnosis was rendered.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d at 1332 (38 U.S.C.A. 
§ 1131 requires existence of present disability for VA 
compensation purposes).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Such is not shown in this case.

Therefore, the preponderance of the evidence is against his 
claim for chronic gastritis, claimed as ulcer.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  See 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54. 

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include intermittent explosive disorder and PTSD, is 
denied.  

Entitlement to service connection for chronic gastritis, 
claimed as an ulcer, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


